United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
R.C., Appellant
and
DEPARTMENT OF JUSTICE, U.S. MARSHALS
SERVICE, Philadelphia, PA, Employer
____________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-0393
Issued: April 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 12, 2016 appellant filed a timely appeal from a July 12, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has established more than three percent permanent
impairment of the left upper extremity, for which he previously received a schedule award.
On appeal appellant contends that he is entitled to a greater than three percent left upper
extremity permanent impairment based on the reports of his treating physicians.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 31, 2014 appellant, then a 38-year-old deputy U.S. Marshal, filed a traumatic
injury claim (Form CA-1) alleging that on January 30, 2014 he injured his left shoulder while
exercising during authorized fitness time. He did not stop work following the injury. OWCP
accepted the claim for left shoulder partial rotator cuff tear.
In a February 11, 2015 report, Dr. Dennis W. Ivill, an examining Board-certified
physiatrist, found 16 percent left upper extremity permanent impairment, which he attributed to
left shoulder loss of range of motion (ROM) and partial intrasubstance distal subscapularis tear,
tendinitis and/or distal anterior supraspinatus tendon tear with no labral tear. He reported ROM
figures of 100 degrees flexion and abduction; 30 degrees adduction, internal rotation, and
extension; and 40 degrees external rotation. Dr. Ivill referenced various tables using the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).
On February 27, 2015 appellant filed a claim for a schedule award (Form CA-7).
On July 28, 2015 OWCP referred Dr. Ivill’s February 11, 2015 impairment rating to a
district medical adviser (DMA) for review. In a report dated August 28, 2015, Dr. Morley
Slutsky, Board-certified in occupational medicine, disagreed with Dr. Ivill’s left shoulder ROM
impairment rating. He noted that Dr. Ivill used the “less preferred” ROM method of calculating
permanent impairment with invalid measurements. Dr. Slutsky explained that diagnosis-based
impairment (DBI) was the “preferred” methodology. He quoted section 15.2, page 461 in the
second printing of the A.M.A., Guides noting that ROM was used primarily as a physical
examination adjustment factor and only to determine actual impairment values when no other
approach to impairment rating was available. Dr. Slutsky also questioned the validity of
Dr. Ivill’s ROM measurements, noting he documented only one measurement per joint, which
was considered inconsistent with the criteria for assessing motion under section 15.7, A.M.A.,
Guides 464.
Dr. Slutsky applied the DBI method and found three percent permanent impairment of
the left upper extremity for left shoulder partial thickness rotator cuff tear with residual
dysfunction under Table 15-5, A.M.A., Guides 402.2 He determined that appellant had reached
maximum medical improvement (MMI) as of February 11, 2015, the date of Dr. Ivill’s
examination.
In a letter dated March 10, 2016, OWCP informed appellant that the DMA disagreed with
Dr. Ivill’s impairment rating and provided a copy of the DMA’s August 28, 2015 report for
review by his treating physician.

2

The DMA noted that appellant’s left shoulder partial thickness rotator cuff tear with residual dysfunction
represented class 1, Class of Diagnosis (CDX) impairment, with a default upper extremity rating of three percent.
Additionally, the DMA calculated a net adjustment of 0, which resulted in a final right upper extremity rating of
three percent. The net adjustment formula uses was (GMFH 1 - CDX 1) + (GMPE 1 - CDX 1). The DMA noted
Clinical Studies (GMCS) were not applicable. See section 15.3d, A.M.A., Guides 409-12 (6th ed.).

2

In a report dated May 4, 2015, Dr. Stanley R. Askin, an examining Board-certified
orthopedic surgeon, determined that appellant had 13 percent left upper extremity permanent
impairment using the sixth edition of the A.M.A., Guides. Dr. Askin noted that appellant’s left
shoulder partial thickness rotator cuff tear represented class 1, CDX impairment. He assigned
grade modifiers of 2 for Functional History (GMFH), Physical Examination (GMPE) findings,
and clinical studies. Dr. Askin calculated a net adjustment of 2 or grade E, resulting in a final
right upper extremity permanent impairment rating of 13 percent.
On May 18, 2016 OWCP referred Dr. Askin’s May 4, 2016 impairment rating to a DMA
for review. In a May 19, 2016 report, Dr. David H. Garelick, a Board-certified orthopedic
surgeon, reviewed Dr. Askin’s report and disagreed with his impairment rating of 13 percent.
Dr. Garelick noted the highest impairment rating for a partial thickness rotator cuff tear was five
percent using Table 15-5, page 402 of the A.M.A., Guides. Thus, he recommended that
Dr. Askin’s report be disregarded and that appellant be granted a schedule award for three
percent permanent impairment.
He found that appellant had reached MMI as of
February 11, 2015.
In a July 12, 2016 decision, OWCP granted a schedule award for three percent permanent
impairment of the left upper extremity. The award covered a period of 9.36 weeks beginning
February 11, 2015. OWCP based the schedule award on Dr. Garelick’s May 19, 2016
impairment rating. The claims examiner stated that Dr. Garelick determined appellant’s treating
physician had provided an incorrect application of the A.M.A., Guides to the physical
examination findings. Thus, OWCP found the Dr. Garelick’s May 16, 2016 report constituted
the weight of the evidence and established that appellant had three percent permanent
impairment of the left upper extremity.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.3 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.4 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.5
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
3

See 20 C.F.R. §§ 1.1-1.4.

4

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
5

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

3

5 U.S.C.

various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).6 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.7
ANALYSIS
The issue on appeal is whether appellant has established more than three percent
permanent impairment of the left upper extremity, for which he previously received a schedule
award.
Appellant’s treating physician, Dr. Ivill initially found that appellant had 16 percent
permanent impairment of the left upper extremity due to loss of ROM of his left shoulder.
Dr. Askin, appellant’s other treating physician, determined appellant’s permanent impairment of
the left upper extremity was 13 percent permanent impairment using the ROM method.
Dr. Slutsky, OWCP’s DMA rated appellant’s permanent impairment pursuant to the DBI rating
methodology and found that appellant had three percent permanent impairment of the left upper
extremity. Dr. Garelick, another OWCP DMA concurred with Dr. Slutsky’s DBI rating of three
percent permanent impairment of the left upper extremity.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.8
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.9 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5(a) (February 2013).
7

Isidoro Rivera, 12 ECAB 348 (1961).

8

T.H., Docket No. 14-0943 (issued November 25, 2016).

9

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

4

application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.10
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the July 12, 2016 decision.
Following OWCP’s development of a consistent method for calculating permanent impairment
for upper extremities to be applied uniformly, and such other development as may be deemed
necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper extremity
schedule award.
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the July 12, 2016 Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: April 7, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

Supra note 8.

5

